DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, line 3-4: It is the Examiner’s position that the term “the plurality of loads” should be amended to--a plurality of loads—to correct an antecedent basis issue.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (US 2016/0365722; “Armstrong”).
Regarding claim 1, Armstrong teaches a system (Figure 1) for restricting power to a load to prevent engaging a circuit protection device for an electric aircraft, the system comprising: 
at least an energy source (2) of an electric aircraft (para. [0015]), wherein the at least an energy source (2) is communicatively coupled to a load of a plurality of loads (6), wherein the load comprises at least a portion of a propulsion system of the electric aircraft (para. [0019]); 
a plurality of sensors mounted on the electric aircraft, wherein each sensor of the plurality of sensors are designed and configured to: sense at least an electrical parameter of the at least a portion of the propulsion system of the electric aircraft (Voltage and current are measured at various locations of branch 1 and provided to the control circuit 12. Para. [0036]); 
an aircraft controller (12) communicatively connected to the at least an energy source, wherein the aircraft controller is designed and configured to: 

compare the at least an electrical parameter to at least a current allocation threshold, wherein the current allocation threshold is generated as a function of at least a circuit protection threshold of load (Measured parameters are compared to a maximum current threshold by control unit 12. Para. [0036]); 
detect that the at least an electrical parameter has reached the current allocation threshold (Exceeding of the maximum current threshold is determined by control unit 12. Para. [0036]);
generate a current allocation threshold notification as a function of the detection, wherein the current allocation threshold notification indicates that the at least an electrical parameter has reached the current allocation threshold (When the maximum current threshold is exceeded indicating a fault current, control unit 12 transmits a command to branch isolation devices 3. Para. [0037]).
As for claim 2, Armstrong teaches wherein the plurality of sensors further comprises the plurality of sensors communicatively connected to the aircraft controller (Voltage and current are measured at various locations of branch 1 and provided to the control circuit 12. Para. [0036]).
As for claim 3, Armstrong teaches wherein the plurality of sensors further includes: at least a current sensor; and at least a voltage sensor (Para. [0036]).
Regarding claim 4, Armstrong teaches wherein comparing the at least an electrical parameter to the at least a current allocation threshold further comprises: 
Regarding claim 5, Armstrong teaches wherein the aircraft controller is configured to: calculate a power reduction to the load (The voltage is reduced to zero volts. Para. [0024]); and reduce power from the at least an energy source to each load of the plurality of loads by the power reduction (Voltage drop in the branch is discussed in para. [0024]).
As for claim 6, Armstrong teaches wherein reducing power from the at least an energy source to each load further includes: disconnecting the communication between the at least an energy source and the at least an electrical circuit (Isolation devices 3 interrupt power. Para. [0024]); and 
reconnecting the communication between the at least an energy source and the at least an electrical circuit (Isolation devices 3 can restore the interrupted power. Para. [0029]).
As for claim 7, Armstrong teaches wherein reducing power from the at least an energy source to each load further includes: preventing communication between the at least an energy source and the at least an electrical circuit (By operating isolation devices 3.).


sensing, by a plurality of sensors, at least an electrical parameter (voltage and current) of a load (6) of a plurality of loads (Voltage and current are measured at various locations of branch 1 and provided to the control circuit 12. Para. [0036]); 
receiving, by an aircraft controller (12) communicatively connected to at least an energy source (2), at least an electrical parameter of at least a portion of the propulsion system of the electric aircraft from the plurality of sensors (para. [0036]);
comparing the at least an electrical parameter to at least a current allocation threshold, wherein the current allocation threshold is generated as a function of at least a circuit protection threshold of load (Measured parameters are compared to a maximum current threshold by control unit 12. Para. [0036]); 
detecting the at least an electrical parameter has reached the current allocation threshold (Exceeding of the maximum current threshold is determined by control unit 12. Para. [0036]); and 
generating a current allocation threshold notification as a function of the detection, wherein the current allocation threshold notification indicates that the at least an electrical parameter has reached the current allocation threshold (When the maximum current threshold is exceeded indicating a fault current, control unit 12 transmits a command to branch isolation devices 3. Para. [0037]).
As for claims 13 and 14, Armstrong teaches wherein sensing the at least an electrical parameter further comprises sensing, by at least a current sensor, a current 
As for claim 15, Armstrong teaches wherein comparing the at least an electrical parameter to the at least a current allocation threshold further comprises: continuous comparison of the at least an electrical parameter to the at least a current allocation threshold (Continuous comparisons are performed for determining presence of a fault (para. [0036]) and location of the fault (para. [0044]).).
Regarding claim 16, Armstrong teaches wherein the aircraft controller 1s configured to: Calculate a power reduction to the load (The voltage is reduced to zero volts. Para. [0024]); and reduce power from the at least an energy source to each load of the plurality of loads by the power reduction (Voltage drop in the branch is discussed in para. [0024]).
Regarding claim 19, Armstrong teaches wherein reducing power from the at least an energy source to each load further includes: disconnecting the communication between the at least an energy source and the at least an electrical circuit (Isolation devices 3 interrupt power. Para. [0024]); and 
reconnecting the communication between the at least an energy source and the at least an electrical circuit (Isolation devices 3 can restore the interrupted power. Para. [0029]).
As for claim 20, Armstrong teaches wherein reducing power from the at least an energy source to each load further includes: preventing communication between the at least an energy source and the at least an electrical circuit (By operating isolation devices 3.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Lee et al. (US 2019/0368875; “Lee”).
Regarding claims 8 and 9, Armstrong teaches reducing power to an aircraft’s load when a fault is determined (Para. [0024]), but fails to teach a user selection device, wherein the user selection device is configured to: receive the power reduction to the load; display the power reduction to the load and audibly announce the power reduction to the load.
Lee teaches alerting aircraft crew of a fault with a graphical display and audible alert. Para. [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a graphical display and an audible alert when power is reduced in the system of Armstrong (note that power is reduced when a fault is detected) because such a modification would provide the crew of the aircraft of Armstrong with a notification that a fault is present in the power system of their aircraft.
Regarding claims 17 and 18, Armstrong teaches reducing power to an aircraft’s load when a fault is determined (Para. [0024]), but fails to teach a user selection device, wherein the user selection device is configured to: receive the power reduction to the 
Lee teaches alerting aircraft crew of a fault with a graphical display and audible alert. Para. [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a graphical display and an audible alert when power is reduced in the system of Armstrong (note that power is reduced when a fault is detected) because such a modification would provide the crew of the aircraft of Armstrong with a notification that a fault is present in the power system of their aircraft.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong.
As for claims 10 and 11, Armstrong teaches isolation devices (3) comprising a circuit breaker (para. [0024]), but fails to teach the isolation devices comprising an overload relay or a fuse.
However, it is well-known to those of ordinary skill in the art to use overload relays and fuses as isolation devices for circuit protection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an overload relay and/or a fuse as an isolation device in the system of Armstrong because such a modification would have been merely exercising well-known circuit protecting isolation devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.